Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment filed on 11-17-21 has been entered.  Claims 1, 4, 16 and 20 have been amended.  Claims 1, 3-4, 6-17 and 20 are pending and under consideration.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11-17-21 was filed after the mailing date of the Non-Final Office Action on 5-26-21.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-4, 6-17 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to Applicant’s amendment filed on 11-17-21 necessitates this new ground of rejection.
The phrase “wherein said first container is an injector” in line 15 and the phrase “wherein said second container is an injector” in line 17 of amended claim 1 are considered new matter.  Applicant points out that support for the amendment can be found in examples 1-20, which describe the injection of mice with the separate composition recited in the claim.  Although the examples describe injection of composition into mice, however, there is no mention of any “injector” for the injection.  The specification fails to describe any “injector” or what kind of “injector” is used for the injection.  Thus, the specification fails to provide support for the “injector” as claimed in the amended claim 1.  The phrases set forth above are considered new matter.  Claims 3-4 and 6-17 depend from claim 1.
The phrase “wherein said first container is an injector” in line 17, the phrase “wherein said second container is an injector” in line 19 and the phrase “wherein said third container is an injection” in line 21 of amended claim 20 are considered new matter.  Applicant points out that support for the amendment can be found in examples 1-20, which describe the injection of mice with the separate composition recited in the claim.  Although the examples describe injection of composition into mice, however, there is no mention of any “injector” for the injection.  The specification fails to describe any “injector” or what kind of “injector” is used for the injection.  Thus, the specification fails to provide support for the “injector” as claimed in the amended claim 20.  The phrases set forth above are considered new matter. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 11, 16-17 and 20 remain rejected under 35 U.S.C. 103 as being unpatentable over Jensen et al., March 19, 2015 (US 20150079155 A1) in view of Davies et al., 2012 (Biomaterials, Vol. 33, p. 5618-5627), Chang et al., 2009 (US 20090053299 A1), Klinman et al., 2010 (US 20100104507 A1) and Andreoletti et al., 2007 (US 20070104726 A1) and is repeated for the reasons set forth in the preceding Office Action mailed on 5-26-21.  Applicant's arguments filed 11-17-21 have been fully considered but they are not persuasive.


As discussed above under 35 U.S.C. 112(a) new matter rejection, although the examples in the specification describe injection of composition into mice, however, there is no mention of any “injector” for the injection.  The specification fails to describe any “injector” or what kind of “injector” is used for the injection.  The term “injector” is considered new matter.  Further, the cited reference Jensen also teaches the RhB labeled liposomes composed of POPC (100) (negative control) and POPC:DOTAP (90:10) with inclusion of DOPE-rhodamin B and/or tritium labeled POPC are injected into the tail vein of a rodent (e.g. [0142] of Jensen reference).  Jensen does teach injection the liposome (without any nucleic acid vector or dexamethasone) alone into the tail vein of a rodent.  Thus, it would be obvious for one of ordinary skill in the art to prepare an injector (as a container) comprising the cationic liposome with reasonable expectation of success.

Further, Chang (2009) teaches the ligand-targeted cationic polymer complexes can be provided in the form of a kits for use in the systemic delivery of a nucleic acid, therapeutic molecule, or other payload by the complexes and the suitable kits can comprise, in separate, suitable containers, the liposome, the ligand, and the nucleic acid, the therapeutic or diagnostic agent.  It would be obvious for one of ordinary skill in the art to put the polycationic liposome (polycationic structure) in one container and the gene (nucleic acid) to be delivered in another container and only to mix the polycationic liposome and the gene together when it is desired to administer the complexes to a patient with reasonable expectation of success.  Since the polycationic liposome and gene are in separate container, it is obvious that the second composition comprising non-viral expression vectors (nucleic acid) would have no detectable polycationic liposome (polycationic structures) present in the second composition.  In fact, Chang (2009) also teaches optical imaging of BALB/c mice following IV administration of plasmid DNA expressing luciferase gene (naked plasmid DNA) followed by subsequent luciferin substrate injection (e.g. [0033]).  Thus, Chang teaches injecting the naked plasmid DNA and the luciferin substrate separately into the mice.  In view of the teachings of Jensen, Davies, Chang, Klinman and Andreoletti, it would be obvious for one of ordinary skill in the art to put the polycationic liposomes in one container, the gene (nucleic acid) to be delivered in another container and the extra dexamethasone in a third container, and each container can be an injector for the injection of the cationic liposome, the nucleic acid and dexamethasone separately with reasonable expectation of success.  Although Chang (2009) teaches to mix the polycationic liposome and the gene together when it is desired to administer the complexes, it is just one 
It is noted that the claims read on a system comprising a first container (an injector) comprising a first composition, a second container (an injector) comprising a second composition, or further comprising a third container (an injector) comprising a third composition.  The claims are product claims rather than a method claim.  Whether the first composition, the second composition and the third composition in the first injector, the second injector and the third injection, respectively, are injected individually to a subject or are mixed before injected into a subject is irrelevant to the claimed invention.  Thus, the claims remain rejected under 35 U.S.C. 103.

Claims 1, 3-4 and 12-14 remain rejected under 35 U.S.C. 103 as being unpatentable over Jensen et al., March 19, 2015 (US 20150079155 A1) in view of Davies et al., 2012 (Biomaterials, Vol. 33, p. 5618-5627), Chang et al., 2009 (US 20090053299 A1), Klinman et al., 2010 (US 20100104507 A1) and Andreoletti et al., 2007 (US 20070104726 A1) as applied to claims 1, 11, 16-17 and 20 above, and further in view of Chang et al., 2014 (US 20140120157 A1) and is repeated for the reasons set forth in the preceding Office Action mailed on 5-26-21.  Applicant's arguments filed 11-17-21 have been fully considered but they are not persuasive.
Applicant reiterates the arguments set forth above and argues that these additional secondary references do not make up for the lack of teaching or suggestion in the three main references (Remarks, p. 7-8).  This is not found persuasive because of the reasons set forth in the preceding Office Action mailed on 5-26-21 and the reasons set forth above.
s 1 and 15 remain rejected under 35 U.S.C. 103 as being unpatentable over Jensen et al., March 19, 2015 (US 20150079155 A1) in view of Davies et al., 2012 (Biomaterials, Vol. 33, p. 5618-5627), Chang et al., 2009 (US 20090053299 A1), Klinman et al., 2010 (US 20100104507 A1) and Andreoletti et al., 2007 (US 20070104726 A1) as applied to claims 1, 11, 16-17 and 20 above, and further in view of Liu et al., March 12, 2015 (US 20150071903 A1) and is repeated for the reasons set forth in the preceding Office Action mailed on 5-26-21.  Applicant's arguments filed 11-17-21 have been fully considered but they are not persuasive.
Applicant reiterates the arguments set forth above and argues that these additional secondary references do not make up for the lack of teaching or suggestion in the three main references (Remarks, p. 7-8).  This is not found persuasive because of the reasons set forth in the preceding Office Action mailed on 5-26-21 and the reasons set forth above.

Claims 1 and 6 remain rejected under 35 U.S.C. 103 as being unpatentable over Jensen et al., March 19, 2015 (US 20150079155 A1) in view of Davies et al., 2012 (Biomaterials, Vol. 33, p. 5618-5627), Chang et al., 2009 (US 20090053299 A1), Klinman et al., 2010 (US 20100104507 A1) and Andreoletti et al., 2007 (US 20070104726 A1) as applied to claims 1, 11, 16-17 and 20 above, and further in view of Schaebitz et al., 2005 (US 20050142109 A1) and is repeated for the reasons set forth in the preceding Office Action mailed on 5-26-21.  Applicant's arguments filed 11-17-21 have been fully considered but they are not persuasive.
Applicant reiterates the arguments set forth above and argues that these additional secondary references do not make up for the lack of teaching or suggestion in the three main .

Claims 1 and 7-10 remain rejected under 35 U.S.C. 103 as being unpatentable over Jensen et al., March 19, 2015 (US 20150079155 A1) in view of Davies et al., 2012 (Biomaterials, Vol. 33, p. 5618-5627), Chang et al., 2009 (US 20090053299 A1), Klinman et al., 2010 (US 20100104507 A1) and Andreoletti et al., 2007 (US 20070104726 A1) as applied to claims 1, 11, 16-17 and 20 above, and further in view of Rapp, Jeffrey C., 2002 (US 20020108132 A1) and is repeated for the reasons set forth in the preceding Office Action mailed on 5-26-21.  Applicant's arguments filed 11-17-21 have been fully considered but they are not persuasive.
Applicant reiterates the arguments set forth above and argues that these additional secondary references do not make up for the lack of teaching or suggestion in the three main references (Remarks, p. 7-8).  This is not found persuasive because of the reasons set forth in the preceding Office Action mailed on 5-26-21 and the reasons set forth above.

Conclusion
	No claim is allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SHIN LIN CHEN whose telephone number is (571)272-0726.  The examiner can normally be reached from 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 




/SHIN LIN CHEN/Primary Examiner, Art Unit 1632